Citation Nr: 0031311	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than May 2, 1987, 
for accrued benefits, for a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1941 to September 1948 and from April 1950 to June 1962.  He 
died on June [redacted], 1988.  The appellant is his widow.  
She appealed to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which granted her claim for a TDIU-as an accrued benefit-
and assigned an effective date of May 2, 1987.  She wants an 
earlier effective date.

FINDINGS OF FACT

1.  The veteran died on June [redacted], 1988, as a result of 
metastatic carcinoma of the pharynx due to or as a 
consequence of coronary artery disease, both of which were 
service-connected disabilities.

2.  There is probative medical and other evidence of record 
indicating the veteran became permanently unemployable as of 
March 1982 due to the severity of his service-connected 
disabilities, particularly his heart disease.

3.  The veteran was not in receipt of compensation at the 
time of his death for a service-connected disability that was 
continuously rated as totally disabling by either a schedular 
or unemployability rating for ten years.

4.  In November 1993, the appellant filed a claim-through 
her representative, for a TDIU as an accrued benefit.

5.  In November 1998, the RO granted the appellant's claim 
for a TDIU, as an accrued benefit, and assigned an effective 
date of May 2, 1987.


CONCLUSION OF LAW

The criteria have been met for an earlier effective date of 
June [redacted], 1986, for the grant of a TDIU as an accrued benefit.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that she is entitled to an earlier 
effective date, retroactive to March 1982, for the grant of 
the TDIU as an accrued benefit because that was when the 
veteran initially became unemployable due to the severity of 
his service-connected disabilities, particularly his heart 
disease.  And as support for her claim, she submitted a 
statement in May 1997 from personnel at a roofing and 
construction company indicating this.  She also submitted 
another statement in May 1997 from one of the veteran's 
private physicians further substantiating this allegation.

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, periodic monetary 
benefits (other than insurance and servicemen's indemnity) to 
which he was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years prior to death, may be paid to certain persons such 
as his surviving spouse.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000 (emphasis added).  This law and regulation 
essentially places the appellant in the deceased veteran's 
shoes, entitling her to all "derivative" benefits arising 
from his entitlement at the time of his death, but ultimately 
subject, however, to the maximum two-year time limitation 
immediately preceding the date of his death for the actual 
payment of compensation on an accrued basis.  Incidentally, 
this time limitation used to be only one year preceding the 
date of a veteran's death, but the change to two years 
occurred prior to the appellant's claim (through her 
representative) in November 1993, as opposed to during the 
pendency of her appeal.  Consequently, the holding in Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), requiring 
consideration of both the new and the old criteria in the 
latter situation when there has been a change in the 
governing law, does not apply.  See also Dudnick v. Brown, 10 
Vet. App. 79 (1997).

Since in this case the RO already has granted the appellant's 
claim for a TDIU in November 1998, as an accrued benefit, the 
dispositive issue is whether the RO assigned the correct 
effective date of May 2, 1987, again bearing in mind that, 
regardless of the circumstances, sections 5121 and 3.1000 
expressly prohibit the appellant from receiving accrued 
benefits for more than two years immediately preceding the 
veteran's death.  This delimitating period is 
nondiscretionary and in turn means that, at most, the 
appellant can only possibly receive accrued benefits 
retroactive to June [redacted], 1986, because the veteran died on 
June [redacted], 1988.  Obviously then, she clearly is not entitled 
to accrued benefits dating back to the much earlier date in 
March 1982 that she is requesting because this is expressly 
precluded by law.  But nonetheless, still for consideration 
is the ancillary question of whether there is a basis for 
assigning an effective date retroactive to June [redacted], 1986, 
to compensate the appellant for the remainder of the two-year 
period in question preceding the veteran's death.  And the 
Board finds there is.

The May 1997 statements from the private physician and from 
the construction and roofing company both indicate the 
veteran was unemployable as of March 1982.  This same private 
physician also indicated this in an earlier statement in 
April 1983, further adding to the credibility of his medical 
opinion.  See Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Thus, 
although this evidence, even considered collectively, still 
does not provide a legal basis under sections 5121 and 3.1000 
for assigning an effective date dating back to March 1982, 
for accrued benefits purposes, this evidence does, however, 
provide grounds for allowing the appellant to receive accrued 
benefits due and unpaid for the remainder of the two-year 
period immediately preceding the veteran's death (i.e., back 
to June [redacted], 1986).  So to this extent, her appeal 
is granted.

Unfortunately, however, there are no accrued benefits to 
which the appellant might legally be entitled to prior to 
June [redacted], 1986, and this is true regardless of any collateral 
arguments that might be raised, either explicitly or 
implicitly.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  This even includes any express or implied arguments 
based on, for example, clear and unmistakable error (CUE) in 
prior RO or Board decisions, or pursuant to the provisions of 
38 U.S.C.A. § 1318, 38 C.F.R. § 3.22, etc.  See, e.g., Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993); Green v. Brown, 10 
Vet. App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998); see also 
38 C.F.R. § 20.1106.

The Board further notes that the RO already has granted 
service connection for the cause of the veteran's death, in a 
September 1988 decision, and the appellant also receives 
special monthly compensation, as an accrued benefit, which 
the RO granted in August 1998.  Moreover, in a March 1997 
decision, the RO increased the rating for the veteran's heart 
disease from 30 to 60 percent, also as an accrued benefit, 
and the RO granted service connection for carcinoma of the 
pharynx as an accrued benefit, too.  Therefore, there are 
simply no remaining accrued benefits to be had in this case, 
other than to assign the earlier effective date back to 
June [redacted], 1986, for the grant of the TDIU.



ORDER

An earlier effective date of June [redacted], 1986, is granted for 
the TDIU, as an accrued benefit, subject to the laws and 
regulations governing the payment of VA monetary benefits.



		
	
	Veterans Law Judge
	Board of Veterans' Appeals




